Per Curiam.

An official referee has reported that charges accusing respondent of having neglected to prosecute a client’s action and of having failed to protect the client’s interests are supported by the testimony. The record fully sustains that conclusion. The client, however, suffered no pecuniary loss as a result of respondent’s neglect. Respondent also admitted his failure to file a statement of retainer in a personal injury action as required by rule 4-A of this court (Special Rules Regulating the Conduct of Attorneys and Counselors-at-Law in the First Judicial Department). Failure to comply with this rule was not willful.
In view of the many extenuating circumstances in this case, we think that a censure is sufficient punishment for respondent’s misconduct.
Peck, P. J., G-lennon, Cohn, Van Voorhis and Shientag, JJ., concur.
Respondent censured.